Case: 20-11177     Document: 00516472396         Page: 1     Date Filed: 09/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 15, 2022
                                  No. 20-11177
                                                                         Lyle W. Cayce
                                Summary Calendar
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Carlos Lopez-Guzman,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:20-CR-4-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Juan Carlos Lopez-Guzman appeals the above-guidelines sentence
   imposed following his guilty plea for illegal reentry. He argues that his 45-
   month sentence, imposed as an upward variance after he was assigned a
   guidelines imprisonment range of 21 to 27 months, is procedurally


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11177      Document: 00516472396           Page: 2   Date Filed: 09/15/2022




                                     No. 20-11177


   unreasonable because the district court failed to adequately explain the
   sentence. Lopez-Guzman further argues that his sentence is substantively
   unreasonable because the district court gave too much weight to his criminal
   history, which was already accounted for as part of his criminal history score,
   and because the district court failed to consider the need to avoid
   unwarranted sentence disparities between similarly situated defendants.
   Lopez-Guzman has also filed a motion for judicial notice.
          Because Lopez-Guzman did not object to the procedural
   reasonableness of his sentence in the district court, review is for plain error.
   See United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009).
   The district court is required to state in open court the reason for imposing
   an above-guidelines sentence, and that reason “should be fact-specific and
   consistent with the sentencing factors enumerated in [18 U.S.C. § 3553(a)].”
   United States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006); see also United
   States v. Key, 599 F.3d 469, 474 (5th Cir. 2010). Contrary to Lopez-
   Guzman’s assertions, the record reflects that the district court did give fact-
   specific reasons for the sentence, emphasizing Lopez-Guzman’s criminal
   history. Accordingly, the district court did not commit plain error. See
   Puckett v. United States, 556 U.S. 129, 135 (2009).
          We review Lopez-Guzman’s preserved challenge to the substantive
   reasonableness of his sentence for abuse of discretion. See United States v.
   Vargas, 21 F.4th 332, 334 (5th Cir. 2021). In reviewing a non-guidelines
   sentence for substantive reasonableness, we consider “the totality of the
   circumstances, including the extent of any variance from the Guidelines
   range.” United States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008) (internal
   quotation marks and citation omitted). A sentence is unreasonable if it
   “(1) does not account for a factor that should have received significant
   weight, (2) gives significant weight to an irrelevant or improper factor, or
   (3) represents a clear error of judgment in balancing the sentencing factors.”



                                          2
Case: 20-11177      Document: 00516472396          Page: 3     Date Filed: 09/15/2022




                                    No. 20-11177


   Smith, 440 F.3d at 708. We “must give due deference to the district court’s
   decision that the § 3553(a) factors, on a whole, justify the extent of the
   variance.” Gall v. United States, 552 U.S. 38, 51 (2007).
          A district court has the discretion to determine that the guidelines
   range gives too much or too little weight to one or more factors and may
   conclude that a within-guidelines sentence would be insufficient to serve the
   objectives of sentencing. See United States v. Williams, 517 F.3d 801, 809-11
   (5th Cir. 2008). Here, the record reflects that the district court considered
   the § 3553(a) factors and determined that, due to Lopez-Guzman’s five prior
   removals, an above-guidelines sentence was necessary to promote respect for
   the law. See § 3553(a)(2)(A).
          Furthermore, the record reflects that the district court did account for
   “the need to avoid unwarranted sentence disparities among defendants with
   similar records who have been found guilty of similar conduct.”
   § 3553(a)(6). The district court expressly stated that Lopez-Guzman’s
   history of repeated illegal reentries was one of the highest it had seen and so
   warranted the sentence imposed. Accordingly, considering the totality of the
   circumstances, the district court did not abuse its discretion by imposing an
   above-guidelines sentence. See Brantley, 537 F.3d at 349.
          The judgment of the district court is AFFIRMED. Regarding
   Lopez-Guzman’s motion for judicial notice, the request that we take judicial
   notice of the materials published by the United States Sentencing
   Commission is GRANTED, while the request to take judicial notice of the
   satellite photo of the Otay Mesa Port of Entry is DENIED.




                                         3